Citation Nr: 0524815	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for loosening of teeth due 
to disease or bone loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for loss of 
teeth due to disease or bone loss.  The veteran subsequently 
initiated and perfected an appeal of this determination.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  A current disability characterized by loosening of teeth 
due to disease or bone loss was not incurred during military 
service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
loosening of teeth due to disease or bone loss are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a disability 
resulting in the loosening of teeth due to disease or bone 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes the veteran has already been awarded service 
connection for the loss of teeth numbered 2-12, 15, 16, 20, 
28, and 30.  He now seeks service connection for a disability 
allegedly incurred during service resulting in bone loss 
and/or the loosening of his remaining teeth.  For the reasons 
to be discussed below, entitlement to service connection for 
this disability must be denied.  

The veteran's service medical records confirm extensive 
dental treatment during military service.  Several teeth were 
missing on examination for service entrance, and several more 
were considered non-restorable.  As was noted above, the 
veteran has already been awarded service connection for 
several missing teeth.  The veteran's service dental 
treatment records also confirm treatment for gingivitis in 
1953; however, no bone loss or loosening of teeth was noted 
at that time.  

More recently, the veteran sought treatment at the VA dental 
clinic beginning in 1998, complaining of receding gums.  
Physical examination revealed gingival recession of the lower 
jaw.  He was afforded dental treatment, including denture 
replacement.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against service 
connection for loosening of teeth due to disease or bone loss 
during service many years ago.  While some gingival recession 
was noted on examination in November 1998, neither this 
disability nor any other dental impairment was found to have 
been incurred during military service.  Although the 
veteran's service medical records confirm treatment for 
gingivitis during military service, no medical expert has 
suggested this disorder noted in service resulted in a 
current loosening of the veteran's teeth approximately 50 
years after service separation.  Simply stated, both service 
and post-service medical records provide evidence against 
this claim, indicating a disorder that began decades after 
service. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In the absence of any evidence that this condition is 
associated with service, service connection for loosening of 
teeth due to disease or bone loss must be denied.  

The veteran himself contends he has a current disability 
incurred during military service and which results in 
loosening of his teeth.  However, he is shown to be a 
layperson, not qualified to offer medical diagnoses or 
opinion evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for loosening of 
the teeth due to disease or bone loss.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2004 
Statement of the Case, the various Supplemental Statements of 
the Case, and November 2002, April 2003, and June 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Gainesville, FL, and these records were obtained.  No private 
medical records have been obtained, as no such evidence has 
been indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  For these 
reasons, his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to service connection for loosening of teeth due 
to disease or bone loss is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


